Title: To George Washington from Valentine Crawford, 27 April 1774
From: Crawford, Valentine
To: Washington, George



Dear Sir,
Jacobs Creeke [Pa.] April 27th 1774

Sance I wrote you My Brother Come Home and is Swore in to his Comitian and wase verey frendley treated att Stantown it wase out of his power to Send your plats to you acording your desire.
I went to gilbert Simsons as Soon as I got out and gave him the bill of Scantlin you gave Me and the bill of his articles I offerd him all the Sarvents to take them to your Bottem to worke tell we got our Canews Rdy But he Refused for fair they would Run away from him[.] as we had our Canews to build I Could Not Spare the Carpenters as I am Endevering to get Redy to Start as Soon as posble I Can but it a pears to be the Most trouble besness I Ever under tuck in My Lofe but I Shell Endever to goe thrugh it with all Reselution I posably Can I would faign hope to give you Satisfaction But I am a fraid it is out of My power.
I Shell wright you verey full in My Next before I Start and I am Dear Sir your Most faithfull frend and Most Hble Servent

Vale: Crawford


N.B. I hope I Shall be able to Start in four or five days. V.C.

